DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The claim amendment filed on 05/10/2022 was entered with pending Claims 1-11. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
a storage section configured to store a learnt model obtained by mechanically learning the relationship between a sectional image by dividing a voucher image by a plurality of horizontal lines extending across a width of the voucher image and a type of a character string included in the sectional image based on a data set in which the sectional image is associated with type information indicating the type; and a processor configured to generate a plurality of sectional images by dividing the voucher image by a plurality of horizontal lines extending across a width of the voucher image and perform an estimation process of determining the type of each sectional image in the plurality of sectional images based on the learnt model.
Claims 2-9 are dependent upon Claim 1 and are therefore allowable.

Independent Claim 10 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
an obtaining section configured to obtain a sectional image by dividing a voucher image by a plurality of horizontal lines extending across a width of the voucher image and obtain type information indicating a type of a character string included in the sectional image;

Independent Claim 11 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
a learnt model used to perform a process of determining a type of each of a plurality of sectional images  by dividing a voucher image by a plurality of horizontal lines extending across a width of the voucher image, wherein the learnt model includes an input layer, an intermediate layer, 
 Amendment "A" dated May 10, 2022Reply to Non-Final Office Action dated FebruiAv 25. 2022image is associated with type information indicating a type of a character string included in the corresponding sectional image in the learnt model,

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667    

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667